DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3 and 19 are amended.  Claims 8, 12-15, 17, 18 and 21-23 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0103999 to Weidner in view of US 6,688,485 to Lauer et al.  (References cited 10/2/2019)
Regarding claim 1, Weidner ‘999 discloses a dishware holder system for holding dishes comprising: a holder assembly including a base with a receiver extending through the base, an engager including a stem and an engager-member, wherein the stem engages the receiver wherein the engager is adjustable in relation to the base (via threaded connections which are naturally adjustable based on user preference.)  See annotations below.

    PNG
    media_image1.png
    336
    617
    media_image1.png
    Greyscale
 

Weidner ‘999 teaches that the engager may be attached to a tabletop or tray.  The examiner submits that the engager and member may be easily attached to any base with a corresponding receiver, such as a base having legs.
For example, Lauer ‘485 teaches a base wherein legs 24 stabilize the holder assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Weidner ‘999 with the base having stabilizing legs as taught in Lauer ‘485 in order to support the member relative to a base that is moveable but still stabilized via the legs.
Regarding claim 2, Weidner ‘999, as modified, discloses wherein the stem and receiver are threaded such that the stem and the receiver are rotatable to adjust the height of the engager.  

    PNG
    media_image2.png
    200
    246
    media_image2.png
    Greyscale

Regarding claim 3, Weidner ‘999, as modified, discloses wherein the engager-member is upwardly concave.  

Regarding claim 6, Weidner ‘999, as modified, discloses wherein the engager-member is not concave.  See drawing B.
Regarding claim 7, Weidner ‘999, as modified, discloses wherein the dishware is a bowl.  Drawing B could be adapted to further support a bowl, if so desired by a user.
Regarding claim 9, Weidner ‘999, as modified, discloses wherein the dishware is a plate.  Drawing B could be adapted to further support a plate, if so desired by a user.
Regarding claim 16, Weidner ‘999, as modified, discloses wherein the dishware comprises a serving-tray. Drawing B could be adapted to further support a plate, if so desired by a user. 
Concerning method claims 19-20 in view of the structure disclosed by Weidner ‘999 in view of Lauer ‘485, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
Regarding claim 19, Weidner ‘999 could disclose a method comprising: providing a holder assembly including a base, a receiver extending through the base, an engager including a stem that is disposed in the receiver, and an engager-member; setting an item of dishware on the engager (Drawing B could be adapted to further support a plate, if so desired by a user); and adjusting the elevation of the dishware in relation to the base (via threaded connection).   
Weidner ‘999 teaches that the engager may be attached to a tabletop or tray.  The examiner submits that the engager and member may be easily attached to any base with a corresponding receiver, such as a base having legs.
For example, Lauer ‘485 teaches a base wherein legs 24 stabilize the holder assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 20, Weidner ‘999, as modified, discloses wherein the step of adjusting the dishware comprises rotating the engager to raise or lower the dishware (if so supported by the top plate in drawing B and easily and readily adjustable via the threaded connection).

Claims 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0103999 to Weidner in view of US 6,688,485 to Lauer et al. as applied to claims 1-4, 6, 7, 9, 16, 19 and 20  above, and further in view of US 2011/0220767 to Stewart et al.
Regarding claims 5, 10 and 11 Weidner ‘485 discloses an engager shaped as a bowl and/or a plate.  The examiner submits that the engager could be any shape that is adapted to support dishware or the like, as well known in the art.  For example, the examiner has cited numerous adjustable trays adaptable to support dishware and the like.
In fact, Steward discloses wherein the engager- member comprises wings 164/168 that comprise wing-tips 164 providing mounting nodes for dishware to nestably-engage and hold the dishware (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder of Weidner ‘999 with the base having stabilizing legs of Lauer ‘485 further in view of the nesting noded arms/wings of Stewart ‘767 in order to support the dishware relative to the engager as now modified with feet and wings.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MONICA E MILLNER/Primary Examiner, Art Unit 3632